ACCEPTED
                                                                                                      04-14-00670-CR
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                  2/2/2015 9:36:48 AM
                                                                                                        KEITH HOTTLE
                                                                                                               CLERK

                                        No. 04-14-670-CR

STATE OF TEXAS                                §               IN THE COURT OF APPEALS
                                                                              FILED IN
                                                                       4th COURT OF APPEALS
VS.                                           §               FOURTH JUDICIAL    DISTRICT
                                                                        SAN ANTONIO,    TEXAS
                                                                       2/2/2015 9:36:48 AM
SIMON RENE GARCIA                             §               BEXAR COUNTY,
                                                                         KEITHTEXAS
                                                                                E. HOTTLE
                                                                               Clerk
               SECOND, UNOPPOSED MOTION FOR EXTENSION OF TIME
                            TO FILE OPENING BRIEF

From the 175th District Court of Bexar County, Texas
Trial Court No. 2012-CR-10101
Hon. Mary Roman, Judge Presiding

       In accordance with Tex. R. App. Pro. 10.5(b)(1), the undersigned counsel submits his

“Unopposed Motion to for Extension of Time to File Opening Brief,” and shows as follows:

       This Court’s current briefing deadline is Monday, February 2, 2014. Counsel needs

additional time to finish all legal research related to the brief, and will need an additional 30-day

extension of time to complete it. Counsel underwent shoulder surgery on Tuesday, November

25, 2014, which prevented him full use of his left arm, and the ability to type, for approximately

three weeks.    Additionally, the undersigned is currently finishing his brief in State v. Baez,

Cause No. 04-14-00374-CR, for which he has asked a third extension.

       On Wednesday, December 30, the undersigned counsel consulted with Mr. Rico

Valdez, Assistant District Attorney with the Bexar County District Attorney’s Appellate

Section, who expressed no opposition to the requested extension of time.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension of time to file his opening brief.
      Respectfully submitted,

      Jorge G. Aristotelidis
      Tower Life Building
      310 South St. Mary’s Street, Suite 1830
      San Antonio, Texas 78205
      210/277-1906
      jgaristo67@gmail.com

By:   /s/ JORGE G. ARISTOTELIDIS
      SBN: 00783557
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 2nd day of February, 2015 a copy of the foregoing

“Second, Unopposed Motion for Extension of Time to file Opening Brief” has been delivered to

the Appellate Section of the Bexar County District Attorney’s Office, via email.



                                            /s/ JORGE G. ARISTOTELIDIS